                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

TIMOTHY MIMS, #243609,                 )
                                       )
             Plaintiff,                )
                                       )
       v.                              )      CASE NO. 2:19-CV-296-WKW
                                       )                [WO]
CORDARO MELTON and JOHN                )
HUTTON,                                )
                                       )
             Defendants.               )

                                    ORDER

      On November 7, 2019, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 39.) Upon an independent

review of the record, it is ORDERED that the Recommendation is ADOPTED and

that this action is TRANSFERRED to the United States District Court for the

Northern District of Alabama pursuant to 28 U.S.C. § 1404(a)

      DONE this 18th day of December, 2019.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
